Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.Claims 19, 26-28 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, which should read “or different” at the end of line 2, is indefinite since the second thermochromic would in fact be the first thermochromic should the compounds be the same.  Ie, if the two thermochromic compounds are the same, how can one be considered to be a first and the other a second compound?  Claims 19 and 31-33 recite a number of compounds or components from which the thermochromic compound would be selected from.  It is not clear that all the claimed compounds in the Markush groups of claims 19 and 31 and the compounds recited in instant claims 32 and 33 are necessarily already set forth in claim 1 from which these claims depend—ie, it is not clear that claims 19 and 31-33 further limit claim 1.  Applicant is requested to review these claims, in particular claims 19 and 31, wherein certain compounds of the claims may not be further limiting to the compounds already set forth in claim 1.  Including photochromic compounds in claim 19 is superfluous, since such have already been set forth in claim 1.    
2.The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 6-8, 11, 12, 19, 20, 26 and 31-33  is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Molock et al 2006/0227287 (see paragraph 0061 and Example 1).
Molock et al discloses the instant process for manufacturing a contact lens comprising at least one thermochromic material comprising the steps of selecting a photoinitiator (AIBN or CGI 819)  that absorbs at a first wavelength in the range of 380-760 nm (ie, visible light), selecting a thermochromic/photochromic dye compound (ie, compound V in Example 1), dispensing a reaction mixture comprising a monomer, the photoinitiator and the thermochromic/photochromic compound into a mold, equilibrating the mixture at a temperature above room temperature (ie, 50 deg C, this being the instant second temperature with room temperature being the first) and curing the reaction mixture at this second temperature by exposing the mixture to visible light at the first wavelength.  Essentially, the applied reference fails to explicitly teach that the thermochromic/photochromic compound necessarily displays an 80% reduction in absorbance of the first wavelength at the higher—ie, second –temperature.  However, it is noted that compound V used in Example 1 of Molock et al is exactly the same compound as instant Dye 2 in instant claim 33, and such a dye is taught by applicant as having such an absorption characteristic.  Hence, the disclosure noted a s not being explicitly taught in Molock et al is submitted to be inherent therein.  Furthermore, it is submitted that the absorption characteristics of these compounds are known in the art and that compound V would have been known to display the instant absorption characteristic.  Molock et al heats to above 40 deg C and the thermochromic/photochromic compound is homogeneously distributed throughout the lens.  Since visible light is used for the curing, the wavelengths of instant claims 6-8 and 11 are met.  Claim 26 is submitted as being anticipated given that the two compounds are the same.  Clearly, instant claim 19 is met with the photochromic compound group of the Markush grouping.  Compound V of Example 1 of Molock et al is a naphthopyran that meets instant claims 31-33.  
3.The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 9, 10, 13-18, 21-25 and 27-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molock et al.
Molock et al discloses the basic claimed method as set forth in paragraph 2, supra, the applied reference essentially lacking putting the thermochromic/photochromic compound in a central circular area and the diameter of this central area, the exact equilibration temperature, the exclusion of certain wavelengths of light in the UV range and the use of a non-reactive binding polymer for the thermochromic compound.  It would have been obvious to one of ordinary skill in the art to have modified Molock et al by placing the thermochromic/photochromic compound only in a central portion to form a contact lens with a pupil-only effect.  This is conventional in the art with tints and the exact diameter of this central area would have been well known in the art as a customary pupil diameter.  Molock et al equilibrates the reaction mixture to 50 deg C and the use of higher temperatures—ie, up to 75 deg C—would have been obvious thereover based on curing times and thermal initiators used.  The exclusion of certain wavelengths of light would have been obvious if such were deemed to be unnecessary.  It is conventional in the art to use binding polymers in solvents and evaporate the solvents when casting of molding a lens—Official Notice is hereby taken of this—and such would have been obvious in the method of Molock et al to ensure the containment of the thermochromic/photochromic compound in the lens.  
4.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,877,103.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the previously allowed patent recite substantially the same instant subject matter without reciting the exact thermochromic/photochromic compound and employing closed “consisting essentially of” language while the instant employs open “comprising of” language.  It is submitted that the instant thermochromic/photochromic compounds are all well known in the art and would have been obvious compounds for one of ordinary skill to use in the claims of the previously allowed patent.  Additionally, the closed language of the previously allowed patent renders the instant claims broader than those previously allowed.  
6.Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,975,301.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the previously allowed patent recite substantially the same instant subject matter without reciting the exact thermochromic/photochromic compound and employing closed “consisting essentially of” language while the instant employs open “comprising of” language.  It is submitted that the instant thermochromic/photochromic compounds are all well known in the art and would have been obvious compounds for one of ordinary skill to use in the claims of the previously allowed patent.  Additionally, the closed language of the previously allowed patent renders the instant claims broader than those previously allowed.  
7.Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,894,374.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the previously allowed patent recite substantially the same instant subject matter without reciting the exact thermochromic/photochromic compound and employing closed “consisting essentially of” language while the instant employs open “comprising of” language.  It is submitted that the instant thermochromic/photochromic compounds are all well known in the art and would have been obvious compounds for one of ordinary skill to use in the claims of the previously allowed patent.  Additionally, the closed language of the previously allowed patent renders the instant claims broader than those previously allowed.  
8.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742